DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed. Claims 1, 4-10, 12, and 15-21 are amended. Claims 2, 3, 13, 14, and 23 are canceled. Claims 1, 4-12, and 15-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 10 refers to “a start point,” which renders the claim indefinite because it is unclear whether this is referring to the start point in claim 1 or a different start point. 
The preamble of claim 10 refers to “a search point,” which renders the claim indefinite because it is unclear whether this is referring to the search point in claim 1 or a different search point.   
Dependent claim 11 is rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 both contain a reference back to cancelled claim 13, rather than a still pending claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, a mental process of identifying an appropriate location for a weld seam, being implemented by generic computer equipment, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method (claims 1, 4-11) and system (claims 12, 15-22). 
Step 2A1 – Abstract Idea?:  The abstract idea is recited in the claims, in part, by the following limitations:
claims 1 and 12: determining, for a seam vertex point on a welding seam, three reference faces which are perpendicular to each other, based on geometry of an object to be weld in a … model
claims 1 and 12: determining a start point and a search point for each of two search motions for the welding seam point calibration based on the three reference faces and predetermined criteria respectively for the start point and the search point
claims 1 and 12: determining via points between the two search motions to generate a smooth via path between the two search motions; 
claims 1 and 12: generating a searching program for the welding seam point calibration using the seam vertex point, the start points, the search points, and the via points; 
claims 4 and 15: wherein the via points comprise an intermediate point between the start point and the search point of each of the two search motions
claims 5 and 16: determining, upon failure to determine the three reference faces for the seam vertex point on the welding seam, another three reference faces for another seam vertex point on the welding seam
claims 7 and 18: determining, based on the geometry of the object to be welded … , a first reference face and a second reference face which pass through the welding seam; and
claims 7 and 18: determining a third reference face by detecting an intersection between a virtual detection part and other parts of the object to be weld in the virtual model, wherein the virtual detection part extends away from the welding seam along a direction of the welding seam.
claims 8 and 19: obtaining one or more potential reference faces by detecting the intersection between the … detection part and the other parts of the object to be weld; and
claims 8 and 19: determining one of the one or more potential reference faces as the third reference face that is perpendicular to both the first reference face and the second reference face and located within a valid search range of a welding robot
claims 9 and 20: wherein a length at which the … detection part extends away from the welding seam defines the valid search range
claims 10 and 21: determining the start point based on the three reference faces and a predetermined criterion for the start point; 
claims 10 and 21: determining the search point based on the start point and another predetermined criterion for the search point
claims 11 and 22: wherein the predetermined criterion for the start point indicates a predetermined distance from the start point to a respective one of the three reference faces
claims 11 and 22: wherein the other predetermined criterion for the search point indicates that the search point is determined as a projection point of the start point on the respective reference faces
The above steps from claims 1, 4, 7-12, 15 and 18-22 under the broadest reasonable interpretation covers concepts performed in the human mind including an observation, evaluation, judgment, opinion but for the recitation of generic computer components or references to a virtual environment.  Specifically, these claims define a mental process performed prior to calibration of a robotic welding system. The mental process requires consideration of the object to be welded and a determination of the best path to follow with a sensor or manipulator to communicate the location of the object to be welded.   Other than reciting, “generate a search program” and “virtual” nothing in the claim elements are directed towards anything other than concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, then it falls within the “Mental Processes grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A2: Integrate the judicial exception into a practical application? - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of “robotically moving a welding tool along the two search motions and the smooth via path using the searching program to determine the welding seam point calibration; and robotically welding the welding seam using the welding seam point calibration” (claims 1 and 12), “virtual,” (claims 1, 7, 8, 12, 18, 19, and 23) and “wherein the two search motions are performed with the welding tool at an acute angle relative to a reference face to be searched,” (claims 6 and 17) and “one or more processors; a memory  coupled to at least one of the processors; and a set of program instructions stored in the memory and executable by at least one of the processors” (claim 12).  These claim limitations are recited at a high level of generality such that it amounts to no more than mere instructions to apply the search determined by the mental process (claims 6 and 17) using generic computer components (claims 12 and 23) and limits the judicial exception to the virtual environment (claims 1, 7, 8, 12, 18, 19, and 23).  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)). The specification does not provide any indication that these claim limitations require anything more than generic computer components and acknowledges that the calibration system is merely “one or more processors; a memory coupled to at least one of the processors; and a set of program instructions stored in the memory.” Spec. at ¶ 7.  
Further, claims 1 and 12 have been amended to require performance of the search motion and welding, but this amounts to mere insignificant extra-solution activity (MPEP § 2106.05(g)) as it simply requires performance of the calibration motion and welding plotted during the mental process. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more processors; a memory  coupled to at least one of the processors; and a set of program instructions  stored in the memory  and executable by at least one of the processors” to perform the steps of “generat[ing] the search motion” in a “virtual” environment amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, the steps where “robotically moving a welding tool along the two search motions and the smooth via path using the searching program to determine the welding seam point calibration; and robotically welding the welding seam using the welding seam point calibration” (claims 1 and 12) and “wherein the two search motions are performed with the welding tool at an acute angle relative to a reference face to be searched,” (claims 6 and 17) fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements. See MPEP 2106.05(h). The claims are not patent eligible.
Both the independent and dependent claims have been given the full analysis including analysis of each limitation both individually and in combination as a whole claim.  All of claims 1-23 are also held to be patent ineligible under 35 U.S.C. 101 as abstract ideas without significantly more or the reasoning stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, and 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,904,864 (hereinafter, “Nester”). Nester was issued May 18, 1999 and is therefore prior art under 35 U.S.C. 102(a)(1)
Concerning claim 1 Nester discloses “a method of determining search parameters for welding seam point calibration.”  (Nester at col. 6 ll. 33-42 (“The present invention provides a search routine that precisely and consistently locates the origin of the tubesheet relative to the notches to assure accurate welding of the holes which are in a fixed precise and consistent relationship with the notches.”) As described in Nester, the search routine comprises search parameters for welding seam point calibration.); “determining, for a seam vertex point on a welding seam, three reference faces which are perpendicular to each other, based on geometry of an object to be weld in a virtual model.” (Nester at Figs. 6-7; col. 6 ll. 16-42; col. 1 l. 64 – col. 2 l. 7; col. 6, l. 61 – col. 7, l. 5; col. 7 ll. 50-60; col. 8 ll. 33-35. Three perpendicular reference faces are disclosed as a coordinate system with “X, Y and Z axes, designated 83, 85, 87 respectively in FIG. 6.” Id. at Fig. 6; col. 6 ll. 16-42. Nester describes the calibration procedure used to compare the physical object to be weld to the “geometry of an object to be weld in a virtual model” and aligns the virtual X, Y, and Z axes which were established based on the virtual model of the tubesheet to be weld. Nester at col. 7 ll. 51-61 (“the robotic determining a start point and a search point of each of two search motions for welding seam point calibration based on the three reference faces and predetermined criteria respectively for the start point and the search point.” Nester at col. 6 l. 61- col. 7 l. 21; Figs. 7-10. Nester describes four search motion performed based on the determined start and search points. One start point in Nester is “the edge of the search volume or box 79” while the “first point P1 that is along the bottom co-linear segment 72 of the cutout and at the surface of the outside face 60 of the tubesheet, as shown in FIG. 7” is a search point. Id. A second search point could be “a second point P2 at the face of the tubesheet.” Id. Once P1 is located “The first point P1 is then stored in the memory of the robotic controlling means 86. Next, the robotic welding system 80 moves its sensor 82 to scan the top portion of the same side edge 56, searching for the top cutout or notch 75 … to determine a second point P2.” P1 is used as a start point for the second search motion to locate second search point P2. This process continues to locate points P3 and P4. The start points and search points are based on the “three reference faces” the Cartesian coordinate system in Nester and “a predetermined criteria” the “search volume or box 79, shown in phantom in FIGS. 3-4.” Id.; see also Nester at Fig. 6; Col. 6 ll. 16-25 (“providing a reference three-dimensional coordinate System 88 with a reference origin 89, shown in FIG. 6. The robotic welding System Software would also include reference weld locations … The reference weld locations would comprise precise, predetermined distances … along reference X, Y and Z axes, designated 83, 85, 87 respectively in FIG. 6”); “determining via points between the two search motions to generate a smooth via path between the two search motions;” (Nester at col. 6 l. 61- col. 7 l. 60; Figs. 7-8. Nester describes the search motion performed in response to the search program, which includes location and recording of 4 points—P1, P2, P3, and P4—used to calibrate the robotic system. Id. Nester uses a number of via points between the search motions to locate P1, P2, P3, and P4. Id. For example, “shown in FIG. 8, the robotic system sensor 82 is moved to search the top edge 52 of the tubesheet 40 to find the inside edge or third Segment 74 of the top cut-out or notch 75. This third point P3 is stored in the memory.” Nester at col. 7 ll. 22-25. The expected location for the “top edge 52 of the tubesheet 40” is an example of a “via point[] between two search motions to generate a smooth via path between the two search motions.”) The described path in Nester is continuous as it uses numerous start, search, and via points to map its path, a POSITA would therefore view the via path traveled as “smooth.”); “generating a searching program for the welding seam point calibration using the seam vertex point, the start points, the search points, and the via points” (Nester at col. 6 l. 61- col. 7 l. 21; Figs. 7-10. Nester describes the search motion performed based on the determined start and search points. The start point in Nester is “the edge of the search volume or box 79” while the “first point P1 that is along the bottom co-linear segment 72 of the cutout and at the surface of the outside face 60 of the tubesheet, as shown in FIG. 7” is a search point and, once located and saved, a start point. Id. Another search point could be “a second point P2 at the face of the tubesheet.” Id. The search motion is executed in Nester based off a search program. Nester at Fig. 4; col. 5 ll. 56-64 (“The robotic welding system 80, shown schematically in FIG. 4, includes a … means 86 for controlling the movement and operation of the welding apparatus 84 and the sensor 82. The controlling means 82 … preferably comprises a programmable element and compatible Software, Such as a computer, which can be robotically moving a welding tool along the two search motions and the smooth via path using the searching program to determine the welding seam point calibration” (Nester at col. 6 l. 61- col. 7 l. 21; Figs. 7-10. Nester describes the robotic movements of the search motions performed based on the determined start points, search points, and via points. The start point in Nester is “the edge of the search volume or box 79” while the “first point P1 that is along the bottom co-linear segment 72 of the cutout and at the surface of the outside face 60 of the tubesheet, as shown in FIG. 7” is a search point and, once located and saved, a second start point. Id. Another search point could be “a second point P2 at the face of the tubesheet.” Id. The described path in Nester is continuous as it uses numerous start, search, and via points to map its path, a POSITA would therefore view the via path traveled as “smooth.”); “robotically welding the welding seam using the welding seam point calibration” (Nester at col. 8 ll. 7-19 (“Once the precise actual spatial orientation of the tubesheet 40 is known, and the reference coordinate system 88 is aligned or made to coincide with the actual spatial orientation of the tubesheet 40, the welding operation can commence with the assurance that the weld points will be located as predetermined and programmed. That is, the positions of the welds will be based upon the location of the actual origin 96 and actual orientation of the planar face 60 of the tubesheet relative to the robotic welding system. The robotic welding system 80 may then move its welding apparatus 84 the predetermined distances along from the origin along the X, Y and Z axes and commence welding the tubes to the tubesheet.”)).
Concerning claim 4, Nester discloses claim 4 for the reasons stated above regarding claim 3 and Nester further discloses the limitation of claim 4: “wherein the via points comprise an intermediate point between the start point and the search point of each of the two search motions.” (Nester at col. 6 l. 61- col. 7 l. 60; Figs. 7-10. Nester discloses a start point “the edge of the search volume or box 79” while the “first point P1” is one of several search points. Id. An exemplary “via point” that is “an intermediate point” between the edge of the search box 79 and P1 is “the bottom portion of the side edge 56 of the tubesheet 40.” Id. Nester uses a number of via points between the search motions to locate P1, P2, P3, and P4. Id. For example, “shown in FIG. 8, the robotic system sensor 82 is moved to search the top edge 52 of the tubesheet 40 to find the inside edge or third Segment 74 of the top cut-out or notch 75. This third point P3 is stored in the memory.” Nester at col. 7 ll. 22-25. The expected location for the “top edge 52 of the tubesheet 40” is an example of another via point that is an intermediate point between the start point and the search point.) 
Nester discloses claim 7 for the reasons stated above regarding claim 1 and Nester further discloses the limitation of claim 7: “determining, based on the geometry of the object to be welded in the virtual mode, a first reference face and a second reference face which pass through the welding seam.” Nester at Figs. 6-7; col. 6 ll. 16-42; col. 1 l. 64 – col. 2 l. 7; col. 6, l. 61 – col. 7, l. 5; col. 7 ll. 50-60; col. 8 ll. 33-35. Three perpendicular reference faces are disclosed as a coordinate system with “X, Y and Z axes, designated 83, 85, 87 respectively in FIG. 6.” Id. at Fig. 6; col. 6 ll. 16-42. Nester describes a first reference face as the “planar face 60 of the tubesheet 40” defined as the X 83 Z 87 plane. Fig 6; col. 6 ll. 47-48. A second reference face is the X 83 Y 85 plane shown in Figure 6 and defined as perpendicularly intersecting planar face 60 along the X axis defined by two search points P1 and P2. Nester at col. 7 ll. 15-20. The X-axis 83 defined by P1 and P2 is the welding seam that “a first reference face and a second reference face which pass through.” 
 “determining a third reference face  by detecting an intersection between a virtual detection part and other parts of the object to be weld in the virtual model, wherein the virtual detection part extends away from the welding seam  along a direction of the welding seam.”  The third reference face is the y-Z plane defined by Nester as follows: 
the X-Y-Z coordinate system may be translated so that the Y-Z plane intersects both the inside edge of the top cutout, that is, the third segment 74 at P3 and the previously-defined X-axis 90, and is perpendicular to the previously-defined X-axis 90. As shown in FIG. 8, the Y-axis 91, which lies in the Y-Z plane, will lie in the same plane as point P3.
Nester at col. 7 ll. 26-32. As explained and shown in Figure 6, the Y-Z plane extends away from the welding seam along the direction of the welding seam similar to what is shown in all embodiments of the instant patent. See, e.g., Fig. 3 (showing possible third reference faces as F3, the welding seam S1, and unlabeled cylinder as “the virtual detection part”). In Nester the “virtual detection part” is the virtual tubesheet 40 shown in Fig. 6. Nester at Fig. 6; col. 6; ll. 16-22. Alternatively, “virtual detection part” is used broadly enough in the specification and drawings, to be mapped to the “search volume of box 79, shown in Figs 3 and 4. 
Nester discloses claim 8 for the reasons stated above regarding claim 7 and Nester further discloses the limitation of claim 8: “obtaining one or more potential reference faces by detecting the intersection between the virtual detection part and the other parts of the object to be weld.” Nester discloses the third reference face that intersects the two corners of the virtual tubesheet 40 in Fig. 6 along with crossing the Point P3 as shown in Figure 8. Nester at col. 7 ll. 26-32 (“the Y-Z plane intersects both the inside edge of the top cutout, that is, the third segment 74 at P3 and the previously-defined X-axis 90.”); “determining one of the one or more potential reference faces as the third reference face that is perpendicular to both the first reference face and the second reference face and located within a valid search range of a welding robot.” Figs 6, 8, col 6 l. 57 - 7 l. 56. The third reference face, “the Y-Z” plane is See also Nester at col. 7 ll. 22-32 (“the Y-Z plane intersects both the inside edge of the top cutout, that is, the third segment 74 at P3 and the previously-defined X-axis 90, and is perpendicular to the previously-defined X-axis 90.”) The third reference face, “the Y-Z” plane is also located within a valid search range, defined as search box 79 and shown in figures 3 and 4. Nester at col. 6 ll. 57-60.
Nester discloses claim 9 for the reasons stated above regarding claim 8 and Nester further discloses the limitation of claim 9: “wherein a length at which the virtual detection part extends away from the welding seam defines the valid search range.” Figs 3-4, 6, 8, col 6 l. 57 - 7 l. 56. The meaning of this claim limitation is explained in the instant application in paragraph 30: “the valid search range can be represented by the extension length of the virtual detection part. This means the extension length of the virtual detection part can be used to indicate the valid search range, and any faces beyond the extension length of the virtual detection part will not be considered.”  Nester discloses a system where the virtual detection part (tube sheet 40) is placed within the valid search range (79). Nester at col. 6 ll. 57-60. Nester further discloses that the reference faces are defined by intersection with the virtual detection part, tubesheet 40, and no other reference faces, including any that would extend beyond the virtual detection part are considered.  Therefore Nester discloses a system where the “virtual detection part” (40) “defines the valid search range” (79) because the valid search range must be large enough to encompass tubesheet 40.
Nester discloses claim 10 for the reasons stated above regarding claim 1, and Nester further discloses the limitation of claim 10: “wherein the determining a start point and a search point for each of the two search motions comprises: determining the start point based on the three reference faces and a predetermined criterion for the start point.” (Nester at col. 6 l. 61- col. 7 l. 21; Figs. 7-8. Nester describes the search motions performed based on the determined start and search points. The start point in Nester is “the edge of the search volume or box 79.” The start point is determined based on the “three reference faces” the Cartesian coordinate system in Nester and “a predetermined criteria” the “search volume or box 79, shown in phantom in FIGS. 3-4.” Id.; see also Nester at Fig. 6; Col. 6 ll. 16-25 (“providing a reference three-dimensional coordinate System 88 with a reference origin 89, shown in FIG. 6. The robotic welding System Software would also include reference weld locations … The reference weld locations would comprise precise, predetermined distances … along reference X, Y and Z axes, designated 83, 85, 87 respectively in FIG. 6”) Where P1-P3 are the start point the predetermined criterion can include that “a first point P1 that is along the bottom co-linear segment 72 of the cutout and at the surface of the outside face 60 of the tubesheet” (col. 7 ll. 2-4) or “a second point P2 at the face of the tubesheet and on the top co-linear segment 70.” (col. 7 ll. 11-13)); “determining the search point based on the start point and another predetermined criterion for the search point.” Nester at Figs. 7-8; col. 6 l. 61- col. 7 l. 21. Nester describes how the Search point P1 is determined during the search motion based on the start point and another predetermined criteria, the shape of tubesheet 40:
the robotic welding system 80 first begins searching from the edge of the search volume or box 79 in several directions looking for the tubesheet. Once the tubesheet is located, the robotic welding system searches the bottom portion of the side edge 56 of the tubesheet 40 to find the inside edge or bottom co-linear segment 72 of the bottom co-linear cutout or notch, and then searches the bottom portion of the outside face 60 of the tubesheet 40 to determine a first point P1 that is along the bottom co-linear segment 72 of the cutout and at the surface of the outside face 60 of the tubesheet, as shown in FIG. 7.
Id.
Nester discloses claim 11 for the reasons stated above regarding claim 10, and Nester further discloses the limitations of claim 11: “wherein the predetermined criterion for the start point indicates a predetermined distance from the start point to a respective one of the three reference faces, and/or wherein the other predetermined criterion for the search point indicates that the search point is determined as a projection point of the start point on the respective reference face.”  (Figs. 3, 7, 8; col. 6. l. 61- col. 7 l. 7. In Nester the start point is where the system “begins searching from the edge of the search volume or box 79.” Nester at col. 6. l. 61- col. 7 l. 7. The distance from this start point 79 to the reference face which is co-planar with tubesheet 40 is predetermined. Since the two clauses of claim 11 are joined by and/or only one needs to be met.)
Nester discloses the preamble of claim 12 for the same reasons stated above regarding claim 1: “A system of determining search parameters for welding seam point calibration.” 
Nester discloses the computer equipment limitations of claim 12: “one or more processors; a memory coupled to at least one of the processors; and a set of program instructions stored in the memory and executable by at least one of the processors to cause the system to.” Nester at col. 5 l. 55 – col. 6 l. 15.  Specifically as shown in figure 4 “controlling means 82 accepts input from the sensor, and preferably comprises a programmable element and compatible software, such as a computer, which can be programmed with a reference coordinate system and weld sites” and “commercially available software programs that may be used as part of the controlling means are ‘Arcware’ welding software from ABB and ‘Smartac’ tactile sensing software.” Id. Further disclosure includes, “The controlling means 82 accepts input from the Sensor, and preferably comprises a programmable element and compatible Software, Such as a computer, which can be programmed with a reference coordinate System and weld Sites.” Nester at col. 5 ll. 59-63.
Nester discloses the limitation of claim 12: “determine, for a seam vertex point  on a welding seam, three reference faces which are perpendicular to each other, based on geometry of an object to be weld in a virtual model,” for the same reasons stated regarding claim 1. 
Nester discloses the limitation of claim 12: “determine a start point and a search point for each of two search motions for welding seam point calibration based on the three reference faces and predetermined criteria respectively for the start point and the search point,” for the same reasons stated regarding claim 1. 
Nester discloses the limitation of claim 12: “,” for the same reasons stated regarding claim 1. 
Nester discloses the limitation of claim 12: “,” for the same reasons stated regarding claim 1. 
Nester discloses the limitation of claim 12: “,” for the same reasons stated regarding claim 1. 
Other than preambles referring to a “system” rather than a “method” claims 15 and 18-22 are duplicative of claims 4 and 7-11. Therefore, the “system” in each of claims 15 and 18-22 is disclosed by Nester for the reasons set forth above in the discussion of claim 12. The remainder of claims 15 and 18-22 are disclosed by Nester for the same reasons stated above regarding claims 4 and 7-11.
For the reasons stated above, claims 1, 4, 7-12, 15 and 18-22 are invalid for anticipation by Nester.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nester as applied to claims 2 and 13 above, and further in view of Kim, Jae Seon et. al., A Robust Visual Seam Tracking System For Robotic Arc Welding, 1996 (hereinafter “Kim”). Kim was published in 1996 and is therefore prior art under 35 U.S.C. 102(a)(1).
Nester discloses a robotic welding system, including a method and system for automatically calibrating the welding tool. Kim also teaches a system and method for automatically calibrating a robotic welding system. Kim at 143 (“an articulated robot with six degrees of freedom is carrying a welding torch and a vision sensor system … In order to  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nester as applied to claims 2 and 13 above, and further in view of Chang, Doyoung, et. al., Development of a Characteristic Point Detecting Seam Tracking Algorithm for Portable Welding Robots (hereinafter, “Chang”). Chang was presented at a conference Oct. 15-16, 2010 and published in the 210 IEEE International Workshop on Robotic and Sensors Environments, so it is prior art under 35 U.S.C. 102(a)(1).
Nester discloses a robotic welding system, including a method and system for automatically calibrating the welding tool. Chang also teaches a system and method for automatically calibrating a robotic welding system. Chang at Abstract p. 1 (“In this paper a seam tracking algorithm for weaving weld path planning using a laser displacement sensor is developed.”)  
Nester does not disclose “determining, if it fails to determine the three reference faces for the seam vertex point on the welding seam, another three reference faces for another seam vertex poi[n]t on the welding seam.”
Kim teaches the limitation of claims 5 and 16 “determining, if it fails to determine the three reference faces for the seam vertex point on the welding seam, another three reference faces for another seam vertex poi[n]t on the welding seam.” Kim Fig. 3. Kim describes a process where a “primary vision algorithm … extract[s] the laser stripe from the input image … the type of the joint is identified and the imaged joint geometry is modeled.” Kim at 146. The joint geometry is defined with respect to reference faces as a Cartesian coordinate system is also used in Kim. Kim at p. 147 (“where I(i, j) denotes the pixel value at the image 
The teaching from Kim to repeat the initial calibration steps may be combined with Nester such that, in the event the Cartesian coordinate system in Nester cannot be properly aligned a new search motion is defined using the opposite edge of the tubesheet 40 as the welding seam for defining three reference faces.
It would be obvious to a PHOSITA before the effective filing date of the claimed invention to combine the teaching of Kim to repeat steps in the event of failure with the system in Nester. Adding the step of retrying calibration starting from a different point is a well-known and predictable way to correct a failure to calibrate and would improve Nester in a similar way that repeated steps improves Kim.
For the reasons discussed above, claims 5 and 16 are invalid as obvious over the combination of Nester and Kim.
Nester does not expressly disclose claim 6: “wherein the search motion is performed with a welding tool at an acute angle relative to a reference face to be searched.” Nester does shows “FIG. 4, includes a sensor 82, a welding apparatus 84” positioned above “tubesheet 40.” Figure 6 shows that the reference face defined by the X axes 83 and Y axes 85 shares the same plane with “tubesheet 40.” The welding tool (sensor 82, a welding apparatus 84) is shown slanted relative to the reference face defined by the X axes 83 and Y axes 85. Based on these figures it would be obvious to a person of ordinary skill based on Figures 4 and 6 of Nester that at least a portion of the searching of tubesheet 40 could be done at an acute angle. Chang discloses claims 6 and 17 limitation “wherein the search motion is performed with a welding tool at an acute angle relative to a reference face to be searched.” Chang at p. 5; Figs. 15, 16. 
The arcing search motion taught by Chang could be added to the system disclosed in Nester to render the limitations of claims 6 and 17 obvious. A person of ordinary skill could add the arcing search motion to better identify the exact location of the various search points (P1-P4) and improve calibration of the system in Nester.
It would be obvious to a PHOSITA before the effective filing date of the claimed invention to combine the teaching of Chang to perform and arcing search motion with the search and calibration system in Nester.  The system in Nester discloses all the limitations of claims 2 and 13, but does not expressly disclose the orientation of the welding tool or the exact search motion. A person of ordinary skill would be motivated to consider different types of search motions that could be used between or at the search points to perform the best calibration. Further Chang states that “adding a differential point searching method to these approaches the characteristic points of the cross section of the seam are found.” Chang at p. 3. Therefore a person of ordinary skill would understand that adding the arcing search motion from Chang could improve other calibration methods for arc welding, like those disclosed in Nester.
For the reasons discussed above, claims 6 and 17 are invalid as obvious over the combination of Nester and Chang.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-12, and 15-22 have been considered but are moot because the new ground of rejection as necessitated by amendment. 
Applicant’s amendment regarding rejections under 35 U.S.C. 112(b) corrected prior rejections regarding all claims, except claim 10, which still references “a start point” and “a search point.”
Applicant’s amendments regarding rejections under 35 U.S.C. 101 do not overcome the prior rejections as explained above. In particular additional limitations in claims 1 and 12 requiring performance of the search motion and welding are insignificant extra solution activity as performance of the search motion once mapped out and welding by a robot are well-understood, routine and conventional activities. 
Applicant’s amendments and arguments regarding rejections under 35 U.S.C. 102 and 103 have been considered but are not persuasive. Amended limitations have been addressed in detail in the detailed action. In particular, applicant argues that “Nester provides no details about how the robot moves between any of these search motions” to locate points P1, P2, P3, and P4. First all that is required by the claims is “determining via points between two search motions to generate a smooth via path between the two search motions.” Nester provides details regarding the how the robotic arm traverses all search motions and includes many via points between these motions to create a smooth path. For example, “shown in FIG. 8, the robotic system sensor 82 is moved to search the top edge 52 of the tubesheet 40 to find the inside edge or third Segment 74 of the top cut-out or notch 75. This third point P3 is stored in the memory.” Nester at col. 7 ll. 22-25. This describes the path traveled from Search point P2 to point P3 and requires the robot to move along the top edge 52 of the tubesheet. The top edge 52 of the tube sheet includes many via 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/E.V.J./Examiner, Art Unit 3715
Feb. 17, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715